FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EVELIN MARLENI GUEVARA                           No. 07-70181
CARPIO,
                                                 Agency No. A077-816-210
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Evelin Marleni Guevara Carpio, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252 and we remand the

petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government has requested a remand of this case based on the BIA’s

decision in In re A-M-E & J-G-U-, 24 I. & N. Dec. 69, 75-76 (BIA 2007). We

grant the government’s opposed request to remand Carpio’s motion to reopen for

the BIA to reconsider in light of intervening case law. See also Perdomo v.

Holder, No. 06-71652, 2010 WL 2721524 (July 12, 2010).

      PETITION FOR REVIEW REMANDED.




                                         2                                    07-70181